I concur in the result, but do so on the ground that the cause of action attempted to be pleaded is one at common law, by servant against master, for negligence, which, under the pleaded facts, has been abolished. The legislature has substituted a special right and remedy for enforcement of proceedings before the industrial commissioner. The right claimed or the remedy here sought is not under the Compensation Law. Plaintiff's petition shows that the cause of action which he claims does not exist. The district court, under the Constitution, is a court of general jurisdiction, and has jurisdiction of the subject-matter. It has jurisdiction also of the defendant. As I view it, therefore, the question is not one of jurisdiction, but of the existence of a cause of action .
Justice Evans joins in this special concurrence.